Citation Nr: 1730633	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  14-18 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for post-traumatic stress disorder (PTSD), prior to January 11, 2016.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to January 11, 2016.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION
 
The Veteran served on active duty in the United States Marine Corps from March 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.   

The Board remanded the case for further development in November 2015.   That development has been completed and the case has since been returned to the Board for appellate review.  

In a November 2016 rating decision, the RO granted the Veteran an evaluation of 100 percent for PTSD, effective January 11, 2016.  As this 100 percent evaluation does not represent a full grant of the benefits sought on appeal, the claim remains before the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU, prior to January 11, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. For the relevant period prior to January 11, 2016, the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity but not occupational and social impairment with deficiencies in most areas.
2. The Veteran has failed to meet his evidentiary burden that his service-connected disabilities, considering his education and work history, preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 50 percent for PTSD, prior to January 11, 2016, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2. The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Here, the RO provided the Veteran with an adequate pre-adjudication VCAA notice in regard to his claim for an evaluation in excess of 50 percent for PTSD, prior to January 11, 2016, by a letter dated in August 2010.  Additionally, in December 2015, the Veteran was sent adequate VCAA notice in regard to the his claim for entitlement to a TDIU.  In that letter, the RO requested that the Veteran complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Veteran's service treatment records and DD Form 214 are on file.  Additionally, there are no outstanding post-service treatment records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA examination for his PTSD in January 2016, pursuant to the Board's November 2015 remand.  He was also afforded a VA examination for his PTSD in September 2010.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2010 and January 2016 opinions, when taken together and with other evidence of record, are adequate to decide the case.  The opinions sufficiently address the central medical issues in this case to allow the Board to make a fully informed determination and are supported by rationales.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  The examiners' opinions were predicated on a full reading of all available records, including the Veteran's service treatment records, post-service treatment records, as well as the Veteran's lay statements.  Barr, 21 Vet. App. 303, 312; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

Additionally, as the January 2016 opinion was obtained pursuant to the Board's November 2015 remand and is sufficient to decide this claim.  The Board finds substantial compliance with the November 2015 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).  

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II. PTSD

In February 2010, the Veteran filed a claim for entitlement to service connection for PTSD.  In December 2010, the RO granted the Veteran service connection for his PTSD, and assigned an initial disability rating of 30 percent, effective February 10, 2010.  The Veteran appealed the assignment of an initial disability rating of 30 percent, and, in a March 2014 rating decision, was granted an increased initial rating of 50 percent for PTSD.  In a November 2016 rating decision, the RO granted the Veteran a 100 percent rating for his PTSD, effective January 11, 2016.   

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the period on appeal, the Veteran's PTSD has been rated as 50 percent disabling under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Pursuant to the rating formula, a 50-percent rating requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442   (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

 In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.   

As noted above, the Veteran's service-connected PTSD was increased from 50 percent to 100 percent disabling under 38 C.F.R. § 4.130, DC 9411, effective January 11, 2016.  However, the Veteran's representative asks that the Veteran be granted an evaluation in excess of 50 percent, prior to January 11, 2016.   

During a June 2009 VA PTSD screen, the Veteran reported that he was constantly on guard, and easily startled.  The Veteran reported that he did not have nightmares, and that he did not go out of his way to avoid situations that remind him of service.  He further reported that he did not feel detached from others, and responded negatively to being asked if he had little interest or pleasure in doing things. 

In September 2010, the Veteran underwent a VA examination to address his PTSD.  The examiner noted that the Veteran experienced ongoing hypervigilance, but that there was no evidence that the Veteran experienced delusions or hallucinations.  The Veteran did not appear panicked or paranoid, and he noted that he had no obsessional rituals.  The Veteran's cognitive abilities, including memory and judgment, were intact.  However, the Veteran experienced difficulty concentrating and focusing on a daily basis as a result of his intrusive memories.  The Veteran reported that he did not have suicidal ideations.  The Veteran reported that he experienced nightmares, sometimes going several months without experiencing any, and other times experiencing several nightmares per week.  The Veteran reported that he became a truck driver in order to avoid being around people.  In that regard, he reported that he was employed full time and that he generally did well at work.  The examiner noted that the Veteran was able to care for his own activities of daily living.  He was assigned a GAF score of 60, which reflected that he had some difficult with irritability at home and in the work place, and with social, occupational, and interpersonal functioning.  

In a June 2011 PTSD evaluation, the Veteran reported that he was depressed, and had difficulties with sleep.  He reported that he had been a truck driver for 40 years prior, but that he recently quit, stating also that he "took a layoff."  He stated that one of the reasons he quit his job was so that he would no longer have to deal with people.  The examiner reported that the Veteran appeared neat, polite, and had a normal rate of speech.  The Veteran appeared awake and alert and his orientation to person, place and time was normal.  The Veteran denied having homicidal and suicidal thoughts.  The examiner noted that the Veteran had good short term memory, coherent thought and judgment, and did not experience paranoia.  

During a July 2011 VA PTSD evaluation, the Veteran again reported no signs of suicidal or homicidal ideations, and stated that he did not experience hallucinations.  The Veteran reported that his depression had gotten better since his last visit in June 2011.  

A March 2012 VA treatment session noted that the Veteran was having one to two nightmares per week.  The Veteran reported that he generally avoided people but that they would take his wife to town and to church, which he said was fine.  He denied suicidal and homicidal ideations.  The examiner noted that the Veteran appeared neatly groomed and made good eye contact.  The Veteran appeared awake and alert and was polite and friendly.  The Veteran reported that he did not experience hallucinations, and the examiner noted that he appeared well oriented to person, place and time.  The examiner also noted that the Veteran had good insight and judgment.  

The Veteran's December 2012 Social Security Administration (SSA) disability records discuss the Veteran's reports in regard to the symptoms related to his PTSD.  The Veteran stated that his PTSD, as well as leg and foot pain, caused him to not sleep well.  In terms of how PTSD affected his job performance, he stated that he had difficulty coping with people on the highway, and that he was unable to concentrate on his job well.  He stated that he consistently had nightmares.  He reported that he did not have any issues with personal care, and that he went outside approximately 10 times per day, and would go to the grocery store approximately once a month, and to church approximately twice per week.  He reported that he enjoyed hunting and fishing.  He reported that he did not like spending time with others, aside from his wife.  He also reported that he did not have any problems getting alone with friends, family, neighbors, or others.  To that end, he did report, however, that he did not like to be around a lot of people, as it caused panic attacks.  In terms of family life, the Veteran stated that he cared for his wife and helped with daily chores. 

A May 2013 mental health note reported that the Veteran enjoyed fishing in the summer and hunting in the winter, and that he was regularly attending mass at church.  He appeared neatly dressed, awake and alert, well oriented to person, place and time, had good judgment, and logical and coherent thoughts.  He reported that he was not having hallucinations and did not have any suicidal or homicidal ideation.  

A January 2014 mental health note indicated that the Veteran denied having suicidal or homicidal ideations.  The Veteran was alert to person place and time, was appropriately dressed, had logical thoughts, and reported no short or long term memory problems.  The Veteran reported that his mood was "fair," and that he was sleeping approximately six to seven hours per night.  Further, the Veteran reported that he did not experience hallucinations.  

A May 2014 mental health note indicated that the Veteran was appropriately dressed, made good eye contact, appeared awake and alert, was well oriented to person, place and time, displayed good judgment and insight, and had coherent thoughts.  The Veteran reported that he frequently had nightmares.  The Veteran further reported that he was not having hallucinations, and denied suicidal or homicidal ideations.  

On an October 2014 mental health note, the Veteran reported that his sleep had been "about normal" but that he still experienced nightmares.  He reported that he and his wife hosted a party with a few friends from church at his house, and that he "had a good time."  He appeared appropriately dressed and neatly groomed, awake and alert, well oriented to person, place and time, with coherent thoughts, and good judgment and insight.  He denied experiencing hallucinations as well as having suicidal or homicidal ideations.  

A June 2015 mental health note reported that the Veteran denied having suicidal or homicidal ideations.  An August 2015 mental health note indicated that the Veteran was appropriately dressed, neatly groomed, appeared awake and alert, well oriented to person, place and time, had coherent thoughts, and good judgment and insight.  The Veteran denied having hallucinations, as well as homicidal or suicidal ideations.  Further, a December 2015 mental health note reported that the Veteran denied suicidal and homicidal ideations.  

Based on the evidence of record, lay and medical, the Board finds that the Veteran's overall disability picture more closely approximates the criteria for a 50 percent evaluation prior to January 11, 2016,  which contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The Board considered the Veteran's lay statements describing symptoms, and considers them to be probative, but finds that they are representative of symptomatology that most closely approximates a rating of 50 percent during the relevant period on appeal.      

The aforementioned evidence does not show that during the period on appeal, the Veteran had suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

In fact, the evidence before the Board indicates that the Veteran consistently denied suicidal and homicidal ideations, as well as hallucinations.  As shown above, the Veteran was repeatedly noted as being neatly groomed, appropriately dressed, alert and oriented.  Moreover, his thought processes were logical, coherent, and goal directed, and he did not report having any obsessional rituals.  A review of the record shows that his insight and judgment were grossly intact.  Further, the record reflects that, although the Veteran did report feeling depressed, such episodes, as stated above, were not near-continuous, and it did not affect his ability to function independently.  As such, the Board finds that the Veteran's depression was not of the frequency, severity, or duration contemplated by a 70 percent evaluation or greater.  

As for social impairment, the evidence indicates that the Veteran's PTSD symptoms affected his ability to form social relationships.  The Veteran stated on numerous occasions that he was socially isolated and would be prone to panic attacks in large crowds.  However, the Veteran reported that he had a good relationship with his wife, to whom he has been married to since 1970.   He also reported that he regularly attended church, and that he had guests over for a party.  See October 2015 Treatment Records.  Moreover, he stated that he got along well with people at work.  

The Boards finds that his described symptomatology, in regard to its social impairment, caused the Veteran to have difficulty establishing and maintaining effective relationships.  However, for the reasons stated above, the record does not reflect that it created an inability to establish and maintain such relationships, as required for consideration of a 70 percent evaluation.  Further, the Board finds that, despite the Veteran's symptomatology not more nearly approximating the criteria for a 70 percent disability rating in terms of the frequency, duration, and severity of such symptoms, the Board also finds that the Veteran's resultant social impairment has not been shown to result in deficiencies in most areas as required by the diagnostic code.  See Vazquez-Claudio, 713 F.3d at 118.  

Moreover, the record does not reflect that the Veteran had total social impairment due to his PTSD symptoms during any period on appeal, as required for consideration for a 100 percent evaluation.  Thus, after evaluating the medical evidence, as well as the Veteran's lay statements, the Board finds that the Veteran's PTSD symptoms in regard to social impairment more nearly approximate the criteria of a 50 percent evaluation.  

With regard to his occupational impairment, the Veteran reported that he quit his job as a truck driver in May 2011, in part, because of his PTSD, and also, in part, due to other non-service connected physical limitations.  See December 2012 SSA Records.  In that regard, the Veteran reported that he had difficulty coping with people on the highway, and that he was often tired due to his PTSD symptoms affecting his sleep.  Nevertheless, Board finds that the record reflects that the Veteran reported a lengthy and stable employment history as a truck driver for 20 years, and that there were multiple factors that contributed to his decision to not work.  See December 2012 SSA Records.  Again, the Board finds that the Veteran's symptomatology does not more nearly approximate the criteria of a 70 percent disability rating in terms of the frequency, duration, and severity of such symptoms.  See Vazquez-Claudio, 713 F.3d at 118.  And, the Veteran's 50 percent disability rating, itself, reflects that his disability impacts his employment.  See 38 C.F.R. § 4.1 (providing that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations").  

Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting a 70 percent evaluation or higher prior to January 11, 2016, or akin to the symptoms listed as found in the rating criteria.  During the period on appeal, the Veteran experienced social and occupational impairment.  However, the Board finds that the opinions of medical professionals, as well as the Veteran's lay assertions, demonstrate that the Veteran's symptomatology and level of impairment most closely approximates those assigned under a 50 percent evaluation, as was assigned to the Veteran throughout the period on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

When all of the evidence and findings contained therein are considered in totality, the Board finds that the Veteran has been shown to have occupational and social impairment with reduced reliability and productivity.  The Board concludes that the preponderance of the evidence is against a finding that an evaluation in excess of 50 percent is appropriate prior to January 11, 2016, and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

III. TDIU 

All veterans who are shown to be unable to secure and follow substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 
A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to secure or follow substantially gainful employment.  See 38 C.F.R. § 4.16.  An award of TDIU does not require a showing of 100% unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  However, an award of a TDIU requires that the claimant show an inability to undertake substantially gainful employment as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(b) ("[A]ll veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").  In determining whether a claimant is unable to secure or follow substantially gainful employment, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's  particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual's education, special training, and previous work experience, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See id.  

For the period on appeal, the Veteran was service connected for hearing loss, evaluated as 10 percent disabling; PTSD, evaluated as 50 percent disabling; and tinnitus, evaluated as 10 percent disabling.  His combined disability rating was 60 percent.  Thus, the Veteran did not meet the schedular requirements for TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(a). 

The Board notes that the Veteran was provided a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with the December 2015 notice letter.  Moreover, the Veteran was notified in his November 2016 rating decision, as well as his November 2016 Supplemental Statement of the Case (SSOC) that this form was needed in order to further consider his TDIU claim.  To date, the Veteran has not responded or provided the requested information.  The duty to assist is not a one-way street; if a claimant wishes help in developing his or her claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, because the Veteran did not respond to VA's request for additional information, the Board is constrained to find that he has not met his evidentiary burden for a TDIU, as the Veteran has not provided additional information about his education and prior work experience.  Id.    

The Board is grateful for the Veteran's honorable service.  However, the Secretary is not obligated to grant a claim for benefits simply because there is no evidence disproving it.  See 38 U.S.C. § 5107(a)("[A] claimant has the responsibility to present and support a claim for benefits...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009)(stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009)(interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Given the record before it, the Board concludes that entitlement to a TDIU, prior to January 11, 2016, is not warranted.

ORDER

1. Entitlement to an evaluation in excess of 50 percent for PTSD, prior to January 11, 2016, is denied.  

2. Entitlement to a TDIU, prior to January 11, 2016, is denied.  
 


______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


